
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.11.13

ARCH CAPITAL GROUP LTD. Restricted Share Unit Agreement


        THIS AGREEMENT, dated as of April 19, 2004, between Arch Capital
Group Ltd. (the "Company"), a Bermuda company, and Ralph E. Jones III (the
"Employee").

        WHEREAS, the Employee has been granted the following award in connection
with his retention as an employee and as compensation for services to be
rendered; and the following terms reflect the Company's 2002 Long Term Incentive
and Share Award Plan (the "Plan");

        NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, the parties hereto agree as follows.

        1.    Award of Share Units.    Pursuant to the provisions of the Plan,
the terms of which are incorporated herein by reference, the Employee is hereby
awarded 50,000 Restricted Share Units (the "Award"), subject to the terms and
conditions herein set forth. Capitalized terms used herein and not defined shall
have the meanings set forth in the Plan. In the event of any conflict between
this Agreement and the Plan, the Plan shall control.

        2.    Terms and Conditions.    It is understood and agreed that the
Award of Restricted Share Units evidenced hereby is subject to the following
terms and conditions:

        (a)    Vesting of Award.    Subject to Section 2(b) below and the other
terms and conditions of this Agreement, this Award shall become vested in two
equal installments on July 1, 2004 and July 1, 2005. Unless otherwise provided
by the Company, all amounts receivable in connection with any adjustments to the
Shares under Section 4(c) of the Plan or Section 2(e) below shall be subject to
the vesting schedule in this Section 2(a). Notwithstanding the foregoing, if a
Change in Control occurs, then the Restricted Share Units shall become
immediately vested in full.

        For purposes of this Agreement, a "Change in Control" shall be deemed to
occur if any "person" (within the meaning of the Securities Exchange Act of
1934, as amended (the "Exchange Act")), other than a Permitted Person, is or
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of Voting Securities representing more than 50% of
the total voting power of all then outstanding Voting Securities.

        "Permitted Persons" means (A) the Company; (B) any Related Party;
(C) Hellman & Friedman or any of its subsidiaries or investment funds managed or
controlled by Hellman & Friedman; (D) Warburg Pincus or any of its subsidiaries
or any investment funds managed or controlled by Warburg Pincus or any of its
subsidiaries; or (E) any group (as defined in Rule 13b-3 under the Exchange Act)
comprised of any or all of the foregoing.

        "Related Party" means (A) a majority-owned subsidiary of the Company;
(B) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any majority-owned subsidiary of the Company; or (C) any
entity, 50% or more of the voting power of which is owned directly or indirectly
by the stockholders of the Company in substantially the same proportion as their
ownership of Voting Securities immediately prior to the transaction.

        "Voting Security" means any security of the Company which carries the
right to vote generally in the election of directors.

        (b)    Termination of Service; Forfeiture of Unvested Share Units.
    Except as otherwise set forth in Section 2(a) above, in the event the
Employee ceases to be an employee of the Company prior to the date the
Restricted Share Units otherwise become vested (i) due to his or her death or
Permanent Disability (as defined in the Employment Agreement between the
Employee and Arch Insurance Group Inc., dated as of June 4, 2003 (the
"Employment Agreement") or (ii) due to termination (A) by the Company not for
Cause (as defined in the Employment Agreement) or (B) by the Employee for Good
Reason (as defined in the Employment Agreement), a number of any unvested
Restricted Share Units subject to the

--------------------------------------------------------------------------------



Award shall become vested in full at the time of such termination of service
determined by (A) multiplying the total number of Restricted Share Units subject
to the Award by a fraction, the numerator of which is the number of months
elapsed since the July 1, 2003 and the denominator of which is 24, and
(B) subtracting from such product the number of Restricted Share Units that have
previously vested prior to such termination of service (if any). If the Employee
ceases to be an Employee of the Company for any other reason prior to the date
the Restricted Share Units become vested, the unvested Restricted Share Units
shall be forfeited by the Employee and become the property of the Company. For
purposes of this Agreement, service with any of the Company's Subsidiaries (as
defined in the Plan) shall be considered to be service with the Company.

        (c)    Distribution of Shares.    At the time the Employee ceases to be
an Employee of the Company for any reason, the Company shall distribute to the
Employee (or his or her heirs in the event of the Employee's death) a number of
Shares equal to the number of vested Restricted Share Units then held by the
Employee, provided, however, that in event of (i) a Change in Control or (ii) a
termination by the Company not for Cause or by the Employee for Good Reason, the
Shares subject to the Award shall not be distributed to the Employee prior to
the date on which the Restricted Share Units are scheduled to vest pursuant to
Section 2(a) above, except that a number of Shares having a fair market value
equal to the amount of any income and employment taxes imposed upon
distributions of the Shares shall be distributed to the Employee upon such
termination solely for the purpose of funding any such income and employment
taxes.

        (d)    Rights and Restrictions.    The Restricted Share Units shall not
be transferable, other than pursuant to will or the laws of descent and
distribution. Prior to vesting of the Restricted Share Units and delivery of the
Shares to the Employee following his termination of employment, the Employee
shall not have any rights or privileges of a shareholder as to the Shares
subject to the Award. Specifically, the Employee shall not have the right to
receive dividends or the right to vote such Shares prior to vesting of the Award
and delivery of the Shares.

        (e)    Adjustments for Recapitalization and Dividends.    In the event
that, prior to the distribution of Shares pursuant to Section 2(c) above, any
dividend in Shares, recapitalization, Share split, reverse split,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
share exchange, or other such change affects the Shares such that they are
increased or decreased or changed into or exchanged for a different number or
kind of shares, other securities of the Company or of another corporation or
other consideration, then in order to maintain the proportionate interest of the
Employee and preserve the value of the Award, there shall automatically be
substituted for each Share subject to the Award the number and kind of shares,
other securities or other consideration (including cash) into which each
outstanding Share shall be changed or for which each such Share shall be
exchanged.

        (f)    Dividend Equivalents.    As of each date on which a cash dividend
is paid on Shares, there shall be granted to the Employee that number of
additional Restricted Share Units (including fractional units) determined by
(i) multiplying the amount of such dividend per Share by the number of
Restricted Share Units held by the Employee, and (ii) dividing the total so
determined by the Fair Market Value of a Share on the date of payment of such
cash dividend. The Restricted Share Units granted pursuant to this Section 2(f)
will have the same terms and conditions (including vesting dates) as the
Restricted Share Units with respect to which they are granted.

        (g)    No Right to Continued Employment.    This Award shall not confer
upon the Employee any right with respect to continuance of employment by the
Company nor shall this

2

--------------------------------------------------------------------------------






Award interfere with the right of the Company to terminate the Employee's
employment at any time.

        3.    Transfer of Shares.    The Shares delivered hereunder, or any
interest therein, may be sold, assigned, pledged, hypothecated, encumbered, or
transferred or disposed of in any other manner, in whole or in part, only in
compliance with the terms, conditions and restrictions as set forth in the
governing instruments of the Company, applicable United States federal and state
securities laws or any other applicable laws or regulations and the terms and
conditions hereof.

        4.    Expenses of Issuance of Shares.    The issuance of stock
certificates hereunder shall be without charge to the Employee. The Company
shall pay, and indemnify the Employee from and against any issuance, stamp or
documentary taxes (other than transfer taxes) or charges imposed by any
governmental body, agency or official (other than income taxes) or by reason of
the issuance of Shares.

        5.    Withholding.    The Employee shall pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any federal,
state or local taxes of any kind required by law to be withheld with respect to
the Award and the Company shall, to the extent permitted or required by law,
have the right to deduct from any payment of any kind otherwise due to the
Employee, federal, state and local taxes of any kind required by law to be
withheld.

        6.    References.    References herein to rights and obligations of the
Employee shall apply, where appropriate, to the Employee's legal representative
or estate without regard to whether specific reference to such legal
representative or estate is contained in a particular provision of this
Agreement.

        7.    Notices.    Any notice required or permitted to be given under
this Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

If to the Company:

Arch Capital Group Ltd.:
Wessex House, 4th Floor
45 Reid Street
Hamilton HM 12 Bermuda
Attn.: Secretary

If to the Employee:

        To the last address delivered to the Company by the Employee in the
manner set forth herein.

        8.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of New York, without giving effect to
principles of conflict of laws.

        9.    Entire Agreement.    This Agreement and the Plan constitute the
entire agreement among the parties relating to the subject matter hereof, and
any previous agreement or understanding among the parties with respect thereto
is superseded by this Agreement and the Plan. Without limiting the foregoing,
this Agreement replaces and supersedes in its entirety the Restricted Share
Agreement, dated as of July 1, 2003, between the Company and the Employee, which
shall cease to be in effect.

        10.    Counterparts.    This Agreement may be executed in two
counterparts, each of which shall constitute one and the same instrument.

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first above written.

 
   
   
    ARCH CAPITAL GROUP LTD.
 
 
By:
 
/s/  CONSTANTINE IORDANOU      

--------------------------------------------------------------------------------


 
 
/s/  RALPH E. JONES III      

--------------------------------------------------------------------------------

Ralph E. Jones III

4

--------------------------------------------------------------------------------





QuickLinks


ARCH CAPITAL GROUP LTD. Restricted Share Unit Agreement
